Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Tyler et al. (US 20150328465), provisional date 12/14/2012, cited in IDS.
The applied reference has a common applicant and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 
Regarding claim 1, Tyler discloses receiving a signal related to a device, wherein the signal comprises a trigger for a virtual sensation (Fig. 5B, section 0012, sensory feedback enabled, the subject knows when contact occurs and can successfully grip the cherry without damaging the fruit), wherein the virtual sensation connects one or more nerves to the device (Fig. 1, section 0008, three cuffs with 20 channels that were implanted in the forearm of a subject: a 4-contact spiral cuff on the radial nerve of the forearm and 8-contact FINEs on median and ulnar nerves); configuring a stimulation signal with a pattern of stimulation intensities based on the trigger for the virtual sensation (section 0056, the subject was presented with 5 seconds of stimulation, then requested to match the pressure sensation on the contralateral hand by pressing on the manipulator for 5 sec. The last two seconds of the matched pressure data was averaged per trial. The manipulator was shaped to resemble the perceived sensation and was pressed on the same palmar location in the contralateral hand as the perceived sensation); delivering the stimulation signal to one or more nerves to cause the virtual sensation (section 0055, Stimulation was applied for 1 sec and repeated upon subject request. Stimulation frequency was held constant at 20 Hz. To prevent overstimulation of sensation, stimulation pulse amplitude (PA) and pulse width (PW) was incremented by 0.1 mA and 10 µs steps until the rough threshold was determined. 
	Concerning claim 2, Tyler discloses the one or more nerves comprise sensory fibers and/or autonomic fibers (section 0004, 0039, Neural tissue that can be modulated are axons or fibers of a nerve such as a peripheral nerve including an autonomic nerve or a somatic nerve. Autonomic nerves include parasympathetic and sympathetic nerves. this population-based encoding by way of patterned stimulation intensity can apply to any suitable afferent or autonomic neural system that is an input to other neural systems such as, for example, somatosensory perception, autonomic control of homeostasis, and perception of pain).
	With respect to claim 3, Tyler discloses the stimulation signal is configured to activate at least a portion of the sensory fibers and/or the autonomic fibers (section 0039, this population-based encoding by way of patterned stimulation intensity can apply to any suitable afferent or autonomic neural system that is an input to other neural systems such as, for example, somatosensory perception, autonomic control of homeostasis, and perception of pain).
	Regarding claim 4, Tyler discloses the signal is provided in response to the device performing an action, wherein the device is at a remote location (Fig. 1, section 0045, The stimulator is the Universal External Control Unit (UECU) and is controlled through the xPC Target).
Concerning claim 5, Tyler discloses the action is a mechanical action (section 0033, Feeling the grasp of an object and the pressure applied further augments 
With respect to claim 6, Tyler discloses the virtual sensation is translated and/or scaled from the signal (Section 0009, FIG. 2D, is an example of a full-scale modulation, using a sinusoidal (1 Hz) PW envelope that produces a natural sensation of pulsing pressure).
Regarding claim 7, Tyler discloses the signal is physiologically unsafe, but the virtual sensation is physiologically safe (Section 0009, FIG. 2D, is an example of a full-scale modulation, using a sinusoidal (1 Hz) PW envelope that produces a natural sensation of pulsing pressure).
Concerning claim 8, Tyler discloses the device is located in a healthcare setting (section 0043, Surgeons implanted three electrodes in an outpatient surgical procedure).
With respect to claim 9, Tyler discloses the virtual sensation enables a clinician to perform a procedure on a patient at a remote location (Section 0043, Surgeons implanted three electrodes in an outpatient surgical procedure).
Regarding claim 10, Tyler discloses the virtual sensation enables a person to visit a patient at a remote location (Section 0043, Surgeons implanted three electrodes in an outpatient surgical procedure).
Concerning claim 11, Tyler discloses a pulse generator (Section 0008, Universal External Control Unit (UECU) nerve stimulator) configured to: receive a signal related to a device, wherein the signal comprises a trigger for a virtual sensation (Fig. 5B, section 0012, sensory feedback enabled, the subject knows when contact occurs and can 
	With respect to claim 12, Tyler discloses the one or more electrodes comprise cuff electrodes configured to at least partially surround the one or more nerves (Fig. 1, section 0008, three cuffs with 20 channels that were implanted in the forearm of a subject: a 4-contact spiral cuff on the radial nerve of the forearm and 8-contact FINEs on median and ulnar nerves).
	Regarding claim 13, the device located remote from the pulse generator (Fig. 1, sections 0033, 0045, Tasks requiring fine prosthesis control, e.g. pulling the stem from a cherry, which were not reliably possible without sensation even when sighted, are made possible with sensory feedback, even when blinded. Sensation will alleviate the visual and attentional demand typically required to use a myoelectric prosthesis The stimulator is the Universal External Control Unit (UECU) and is controlled through the xPC Target).

With respect to claim 15, Tyler discloses the action is a mechanical action (section 0033, Tasks requiring fine prosthesis control, e.g. pulling the stem from a cherry, which were not reliably possible without sensation even when sighted, are made possible with sensory feedback, even when blinded. Sensation will alleviate the visual and attentional demand typically required to use a myoelectric prosthesis).
Regarding claim 16, Tyler discloses the device is located in a healthcare setting (section 0043, Surgeons implanted three electrodes in an outpatient surgical procedure).
	Concerning claim 17, Tyler discloses the virtual sensation enables a clinician to perform a procedure on a patient at a remote location (Section 0043, Surgeons implanted three electrodes in an outpatient surgical procedure).
With respect to claim 18, Tyler discloses the virtual sensation enables a person to visit a patient at a remote location (Section 0043, Surgeons implanted three electrodes in an outpatient surgical procedure)
	Regarding claim 19, Tyler discloses the stimulation signal is configured to activate at least a portion of sensory fibers and/or autonomic fibers within the one or more nerves (section 0004, 0039, Neural tissue that can be modulated are axons or 
	Concerning claim 20, Tyler discloses the signal is physiologically unsafe, but the virtual sensation is physiologically safe and translated and/or scaled from the signal (Section 0009, FIG. 2D, is an example of a full-scale modulation, using a sinusoidal (1 Hz) PW envelope that produces a natural sensation of pulsing pressure).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792